DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 12/07/2020 have been fully considered but they are not persuasive.
 In response to Applicant’s argument regarding the ability to fabricate a straight line and regions of the same length, the Examiner disagrees. It is to be noted that rulers (e.g. straight-edges, scales and T-squares, etc.) have been well known in the art since at least 1934 (see US 1,984,273). Furthermore, techniques for using rulers to precisely measure length (e.g. straight lines) or indicate regions of the same length are also well known in the art. Therefore, Applicant’s assertion that it is practically impossible to fabricate straight lines and regions of the same length is absurd. Furthermore, Applicant’s specification does not disclose the variations of which the term “substantially” bounds the claim elements. Therefore, the Examiner maintains that claims 1, 10 and 12 are rendered indefinite because it is unclear as to what the term “substantially” refers.
Additionally, Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of claims 1-17 have been considered but are moot in view of the current amendments. Thus, a new rejection follows below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 1, 10 and 12, the phrase “substantially” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tyrrell et al. (hereinafter Tyrrell) US 2015/0056687.
Regarding claim 1, Tyrrell discloses a device for analyzing liquid samples as discussed in the abstract, said device comprising: a sample pad [38 and 62]; a first [40 and 48] and a second [40 and 48] sample analysis strip configured to analyze different aspects of the liquid sample as shown in at least Figs. 1, 10-11, wherein the first and second strips are elongated and extend from the sample pad and each of said first and second strips comprises a substantially straight analysis section divided into a number of segments as shown in Figs. 1, 4 and 12-14, and wherein the analysis sections of said first and second sample analysis strips comprises a backing film covered by a transparent layer as discussed in at least paragraphs 106-107 and 156, said analysis sections of the first and second sample analysis strips having substantially the same length and being arranged side by side as shown in Figs. 1, 4 and 12-14 such that the analysis result is detectable from the combination of three-dimensional marks appearing in the transparent layer of aligned segments of said first and second analysis strips; and a housing (case 32 and 34; switch or film) enclosing said sample pad and at least two elongated sample analysis strips as discussed in at least paragraphs 22, 27, 29, 208 and 210, said housing comprising a front side in which a sample inlet passage (vent) is formed such that the sample pad is accessible from the outside of the housing and 
As to each segment comprising a different nucleic acid sequence, Tyrell discloses in paragraph 41 that the test sample may include one or more of oral fluids (e.g., saliva), and/or other tissue or bodily fluids (e.g., but not limited to, urine, blood or plasma); also see paragraph 166. The contents of the sample analysis strip(s) depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114. 	
Tyrrell does not explicitly disclose that the transparent sheet (paragraph 156) has thickness of at least 0.1 mm. However, it is noted that such modification would require a mere change in size or dimension of the device, i.e. thickness, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04(IV)(A).
As to the intended use limitations (analysis and detection), the device disclosed by Tyrrell is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Tyrrell is capable of providing the operating conditions as listed in the intended use section of the claim.
It is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
claim 2, Tyrrell discloses wherein the analysis section of the first sample analysis strip comprises at least one segment [48 a, 48b and 48c] as discussed in at least paragraph 222. Tyrrell discloses a plurality of test strips for holding respective fluids samples as implied in paragraphs 166-170. The contents of the plurality of test strips depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114. 
Regarding claims 3 and 4, Tyrrell discloses a plurality of test strips for holding respective fluids samples as implied in paragraphs 166-170. The contents of the plurality of test strips depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 5, Tyrrell discloses wherein said analysis sections are lateral flow biosensors as discussed in at least paragraphs 211-215 and 222.
Regarding claim 6, Tyrrell discloses wherein said analysis sections are formed of a transparent cellulose or polymer material as discussed in at least paragraphs 107, 118, 153 and 156.
Regarding claim 7, Tyrrell discloses wherein the backing film and the three-dimensional mark appearing in the segments have different colors as discussed in at least paragraphs 6, 26 and 82.
Regarding claim 8, Tyrrell discloses wherein the sample pad and elongated sample analysis strips are formed of an absorbent fiber material through which the sample is able to flow by gravitational force and/or capillary movement as discussed in at least paragraphs 153 and 165.
Regarding claim 9, Tyrrell discloses, wherein the sample pad and the part of the elongated sample analysis strips extending from the sample pad to the first segment is formed in one piece of material as shown in at least Figs. 1 and 12.
claim 10, Tyrrell does not explicitly discloses wherein the first and second elongated sample strips first extend in a substantially radial direction from the center of the sample pad before they are angled such that the analysis sections of the first and second elongated sample analysis strips are arranged substantially parallel to each other and the result is detectable from the combination of segments arranged transverse to the elongated sample analysis strips. However, it would have been an obvious matter of design choice to change the shape in which the test strips are arranged to any desired shape as such a modification would have been well within the ability of one skilled in the art. See MPEP § 2144.04(IV)(B).
Regarding claim 11, Tyrrell discloses wherein the corresponding segments of the first and second analysis section are arranged transverse to the analysis sections as shown in at least Figs. 1 and 12.
Regarding claim 12, Tyrrell discloses a fourth and fifth elongated sample analysis strip configured to analyze different aspects of the nucleic acid sample, wherein the analysis section of said fourth and fifth sample strips have substantially the same length and are arranged between said first and second elongated sample analysis strip as shown in at least Figs. 1 and 12.
As to the intended use limitations (analysis and detection), the device disclosed by Tyrrell is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Tyrrell is capable of providing the operating conditions as listed in the intended use section of the claim.
Regarding claim 13, Tyrrell discloses a notch, extending from the periphery towards the center of the sample pad, is formed in the sample pad between the first and second elongated sample strip such that the sample is directed towards the first and second elongated sample strip as shown in Fig. 12 reproduced next.

    PNG
    media_image1.png
    549
    754
    media_image1.png
    Greyscale

Tyrrell does not explicitly disclose an angle a within the range of 40°–80° is formed between the first and second elongated sample strip. However, it is noted that such modification would require a mere change in size or dimension of the device, i.e. thickness, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04(IV)(A).
Regarding claim 14, Tyrrell does not explicitly discloses wherein the third elongated sample strip extends in a substantially radial direction from the sample pad from the tip of the notch. However, it would have been an obvious matter of design choice to change the shape in which the test strip is arranged to any desired shape as such a modification would have been well within the ability of one skilled in the art. See MPEP § 2144.04(IV)(B).
Regarding claim 15, Tyrrell discloses a fourth and fifth elongated sample analysis strip configured to analyze different aspects of the nucleic acid sample, wherein the analysis section of 
As to the intended use limitations (analysis and detection), the device disclosed by Tyrrell is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Tyrrell is capable of providing the operating conditions as listed in the intended use section of the claim.
Regarding claim 16, Tyrrell does not explicitly discloses wherein the fourth and fifth elongated sample strip extend in substantially radial direction from the center of the sample pad before they are angled such that the analysis sections are arranged parallel to each other as well as the first and second analysis sections and aligned with the analysis sections of the first and second elongated sample strip. However, it would have been an obvious matter of design choice to change the shape in which the test strips are arranged to any desired shape as such a modification would have been well within the ability of one skilled in the art. See MPEP § 2144.04(IV)(B).
Regarding claim 17, Tyrrell discloses wherein a support structure is formed within the housing to support the sample pad and elongated sample strips in the correct position within the housing as discussed in at least paragraph 156.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799
/LYDIA EDWARDS/

Art Unit 1799



LE